Title: To George Washington from Lafayette, 16 April 1785
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Washington, George



My dear General
St Germain Near Paris April the 16th 1785

To My Great disappointement I Had no letter from You By this packet—it is However the only Regular Way to Get intelligences, and Mercantile Opportunities are not By far So much to Be depended on—I warmly Beg, my dear General, you will not let me Be Uneasy for want of a line from You—the distance is already so great in itself, and So much Greater for the feelings of the tenderest friendship, that the only means ought to Be Scrupulously observed that tend to Alleviate the Cruel Separation—Since my last letter, there is Very little News —Warlike preparations Have not Been Given up—But the Negotiations are Come to this point Which leaves no probability of a War—the proposition to Exchange Baviera for the Austrian low Countries, With the title of Kingdom of Austrasia, Has not Been Accepted—a New object for disputes Might Be the Election of a King of the Romans, which you know is the title which marks the Successor to the Empire—the Emperor’s interest will Be in favour of His Nephew the Young arch duke Francis of tuscany—England and ireland are negotiating with each other, and will Be puzzled to agree, unless the Volonteering flame once spent out Ceases to Support their Country—the British Governement Seems in no Hurry to make a treaty of Commerce—much less so, if possible, to give up the posts—I Have

Had a Conference With the duke de la vauguion who is gone to Madrid Respecting the Mississipy—But the Spaniards are still obstinate, and You Will Have full time to oppen Your Navigation, which I Consider as the first political, Mercantile, and National plan which Can now Employ the United States—there are Great Complaints of the Merchants Against the Arrêt du Conseil in favour of the West india trade—altho’ flour and sugars are Excepted—But the Ministry will stick By it, and More Cannot Be Got for the present—Every thing in Europe More and More Convinces me of the Necessity there is for the States to give Congress power to Regulate trade.
By mr Ridout’s Vessel my children Have Sent to yours at Mount Ve[r]non a few trifles which are very indifferent But may Amuse them two or three days —English dogs are so much in fashion Here that the King who likes to Ride fast Has no french Hounds which, says He, are Very Slow—at last I Have discoverd a tolerable good Breed of them, which young M. Adams will take with Him in the Next packet —a jack ass Has Been Sent to You from Cadix—I expect one from the isle of Maltha and will forward it.
in the Course of the Summer I will Visit the prussian and Austrian troops—I will Have the pleasure to speack much of You—But Had Rather Speack with you—and instead of those German troops, I wish I could once more Give you a dinner with my light infantry friends.
Adieu, My dear General, Be So kind as to present My Most tender Respects to Mrs Washington—Mention me to the Young ones—mrs Stuard, the doctor, m. Lund W., Miss Basset if she is with you—I am Uneasy about George—My Respects wait Upon Your Respected Mother, and all the family—Remember me to our friends—mde de Lafayette Begs you and mrs Washington to accept Her most Affectionate Compliments—Adieu, My dear General, think often of your Bosom friend, your adoptive son, who loves you So tenderly, and who is with every Sentiment of Respect, Gratitude, and Affection Your devoted friend

Lafayette


The queen and Her second son are in perfect Health.

